t c memo united_states tax_court arthur turco petitioner v commissioner of internal revenue respondent ellen turco petitioner v commissioner of internal revenue respondent docket nos filed date john r mccabe for petitioners thomas a dombrowski for respondent memorandum findings_of_fact and opinion foley judge respondent issued separate notices of deficiency to arthur and ellen turco for and mr and mrs turco filed separate petitions and their cases have been consolidated unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the parties agree that petitioners overpaid their taxes for and accordingly the issues for decision are as follows whether petitioners are entitled to refunds of their and overpayments we hold that petitioners are entitled to refunds only of their and overpayments whether petitioners pursuant to sec_6654 are liable for additions to tax for underpayment of estimated_taxes for and we hold that they are liable findings_of_fact some of the facts have been stipulated and are so found at the time mr and mrs turco filed their petitions they resided in villa park california petitioners filed forms application_for automatic_extension of time to file u s individual_income_tax_return for and in april of and respectively on these forms petitioners estimated their tax_liability and paid the following amounts with each extension request date of request tax_year amount of payment_date date date dollar_figure dollar_figure dollar_figure petitioners intentionally overpaid their taxes to avoid interest charges and penalties in january of petitioners were contacted by internal_revenue_service irs agent chin mcclaughlin agent mcclaughlin informed petitioners that the irs had no record of receiving their federal_income_tax returns for and mr turco informed agent mcclaughlin that petitioners mailed their returns prior to the respective deadlines between march and june of agent mcclaughlin and mr turco met four times at their first meeting mr turco in response to agent mcclaughlin's request hand-delivered photocopies of petitioners' purported and joint returns to agent mcclaughlin on each return petitioners reported an overpayment and requested that each overpayment be applied to the following year's tax_liability agent mcclaughlin used the photocopied returns as the basis for his audit of petitioners in june of the irs informed the turcos that they owed taxes relating to mr turco spoke with problems resolution officer jackie north and requested that overpayments from years prior to be applied to satisfy the alleged tax_deficiency ms north informed petitioners that she would try to accommodate the request if petitioners provided returns with original signatures petitioners did not comply because they believed that the irs was attempting to trick them into tacitly admitting that they never filed mr turco informed ms north that he and his wife had filed their and tax returns twice ie once when they were due and again when they delivered the returns to agent mcclaughlin on date each petitioner received a separate statutory_notice_of_deficiency relating to and on date petitioners each filed a tax_court petition requesting refunds of their and overpayments on date petitioners filed properly executed form sec_1040 u s individual_income_tax_return for and opinion i whether petitioners may recover their overpayments the parties agree that petitioners remitted more money than they owed for and petitioners concede that all of the remitted funds were payments rather than deposits the issue therefore is whether petitioners may obtain a refund of their overpayments to obtain a refund of an overpayment a taxpayer must file a refund claim within the later of years from the date the return was filed or years from the date the tax was paid sec_6511 if the 3-year period applies the refund is limited to the tax paid during the years plus any extension of time for filing the return immediately preceding the filing of the refund claim 3-year look-back period sec_6512 sec_6511 if the 2-year period applies the refund is limited to the tax paid during the years immediately preceding the filing of the refund claim 2-year look-back period sec_6512 and sec_6511 before we can determine whether petitioners are entitled to refunds of their and overpayments we must determine whether and when petitioners filed federal_income_tax returns and or refund claims a whether petitioners filed tax returns respondent determined that petitioners did not file federal_income_tax returns for and petitioners who bear the burden_of_proof contend that they filed the appropriate tax returns twice rule a 290_us_111 they assert that mr turco mailed timely returns for each year in question the irs however has no record that it received returns from petitioners for these years moreover petitioners have not established that they mailed the returns in question petitioners further contend that they filed for a second time when mr turco delivered photocopies of their returns to agent mcclaughlin a return is valid only if it is verified under penalty of perjury by an original signature and filed in the appropriate office sec_6061 82_tc_766 affd 793_f2d_139 6th cir sec_1 a income_tax regs petitioners urge the court to ignore the signature and place of filing_requirements we decline to do so and accordingly conclude that petitioners did not file federal_income_tax returns for and b whether petitioners filed refund claims generally a refund claim must be verified under penalty of perjury in order to be valid sec_6061 sec_6065 sec_301 b proc admin regs it is well established however that an informal claim ie one that contains formal defects will suffice as long as it requests a refund and fairly advises respondent of the nature of the taxpayer's claim 314_us_186 see lundy v 516_us_235 there are no bright line rules as to what constitutes an informal claim new england elec sys v united_states 32_fedclaims_36 rather each case must be decided on its own particular set of facts id the relevant question is whether respondent knew or should have known that a refund claim was being made id see 325_us_293 stating that the issue is whether respondent had notice sufficient to focus attention on the merits of petitioner's claim over a 3-month period agent mcclaughlin reviewed the photocopied returns along with additional information that petitioners provided pursuant agent mcclaughlin's requests the photocopied returns contained requests for respondent to credit petitioners' overpayments to subsequent years ie requests for refunds and adequately apprised respondent that petitioners were making refund claims thus we conclude that petitioners' photocopied returns were informal refund claims cf united_states v kales supra finding that letters to the irs are informal claims c application of the limitation periods because petitioners did not file returns they are only entitled to refunds of overpayments made within years of the filing of their informal claims sec_6511 petitioners' and payments but not their payments are within the 2-year period see sec_6511 therefore petitioners are entitled to a refund of their and overpayments ii underpayment of estimated_tax respondent determined that petitioners are liable for additions to tax for underpayment of their estimated_taxes for and petitioners contend that they filed timely and returns which directed the irs to apply their overpayments to their and estimated_taxes we have concluded however that petitioners did not file their returns accordingly we sustain respondent's determination to reflect the foregoing decisions will be entered pursuant to rule
